UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LORRAINE WRIGHT,
Plaintiff-Appellant,

v.
                                                                       No. 98-1040
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Jillyn K. Schulze, Magistrate Judge.
(CA-97-1151-WMN)

Submitted: July 28, 1998

Decided: September 22, 1998

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., Col-
lege Park, Maryland, for Appellant. James A. Winn, Chief Counsel,
Region III, Patricia M. Smith, Deputy Chief Counsel, Nicholas
Cerulli, Assistant Regional Counsel, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylva-
nia; Lynne A. Battaglia, United States Attorney, Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lorraine Wright appeals from the district court order granting the
Commissioner's motion for summary judgment and dismissing her
action, and affirming the Commissioner's decision denying disability
insurance benefits ("DIB") and supplemental security income ("SSI").
On appeal, Wright alleges that (1) the Commissioner's decision is not
supported by substantial evidence; (2) the Administrative Law Judge
(ALJ) erroneously determined that Wright had the residual functional
capacity to perform the full range of light work, including her past
relevant work; (3) the ALJ improperly determined that Wright was
not credible; (4) the ALJ failed to properly evaluate Wright's com-
plaints of pain; and (5) the ALJ failed to consider the combination of
Wright's ailments. Finding no error, we affirm.

Lorraine Wright has a ninth grade education and vocational experi-
ence as a clerk-typist, which required her to walk and stand for most
of the day and frequently lift up to 10 pounds. She applied for SSI and
DIB in 1992, alleging disability due to back problems, breast cancer,
and a right foot-drop. Her applications were denied initially and on
reconsideration. An ALJ conducted a hearing on Wright's application
on August 31, 1995. Wright was forty-one at the time of the hearing.
On January 29, 1996, the ALJ issued a decision finding that Wright
had residual capacity to perform light work, which included her for-
mer job as a clerk-typist, and therefore she was not disabled and enti-
tled to benefits. Wright requested review of the ALJ's decision by the
Appeals Council. The Appeals Council denied Wright's request for
review. The ALJ's decision then became the Commissioner's final
decision.

Wright filed a complaint in the district court challenging the final
decision of the Commissioner. Both parties filed cross motions for
summary judgment. By order entered on December 4, 1997, a magis-

                    2
trate judge granted the Commissioner summary judgment and
affirmed the decision of the Commissioner. This appeal followed.

We review the Commissioner's final decision to determine whether
it is supported by substantial evidence and whether the correct law
was applied. See 42 U.S.C.A. § 405(g) (West Supp. 1997); Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence
is "`such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion.'" Richardson v. Perales, 402 U.S. 389,
401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938)). We do not re-weigh conflicting evidence, make credibil-
ity determinations, or substitute our judgment for that of the Commis-
sioner. See Hays, 907 F.2d at 1456. It is the duty of the ALJ, not the
courts, to make findings of fact and to resolve conflicts in the evi-
dence. See id.

In reaching his decision, the ALJ applied the sequential five step
analysis found at 20 C.F.R. § 404.1520 (1997). Under this process,
the ALJ considers sequentially whether Wright: (1) is currently
engaged in substantial gainful activity; (2) if not, whether she has a
severe impairment; (3) if so, whether that impairment meets or equals
medical criteria warranting a finding of disability without considering
vocational factors; (4) if not, whether the impairment prevents her
from performing her past relevant work; and (5) if so, the burden
shifts to the Commissioner to determine whether she can perform
other work. See Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981).

At step one, the ALJ first found that Wright has not engaged in
substantial gainful activity since the date of the alleged onset of dis-
ability, September 1, 1992. The ALJ further found, at step two, that
Wright has a severe impairment because she suffers from back pain,
pes planus, and she is status post right breast mastectomy, which pre-
vents her from doing basic work-related activities. The ALJ, however,
concluded at step three that the evidence did not demonstrate that
Wright's impairments, considered individually or in combination,
were of sufficient severity to meet any of the Listed Impairments set
forth in 20 C.F.R. pt. 404, subpt. P., app. 1. At the fourth step, the
ALJ found that Wright's impairments did not prevent her from per-
forming her past relevant work, which was light work. The ALJ con-

                    3
cluded that Wright had a residual capacity for a full range of light
work, and therefore that she was not "disabled."

On appeal, Wright first contends that the ALJ erred in finding that
she could perform light work. Under the regulations,"light work" is
defined as lifting no more than twenty pounds at a time with frequent
lifting or carrying of objects weighing up to ten pounds. See 20 C.F.R.
§§ 404.1567(b), 416.967(b) (1997). It also includes a good deal of
walking or standing, or sitting most of the time with some pushing
and pulling of the arm or leg controls. See id. Wright maintains that
in reaching his conclusion, the ALJ failed to consider her cancer, L5
radiculopathy, pes planus, and foot drop. The record discloses that the
ALJ considered the reports of Dr. Dennis, Wright's treating oncolog-
ist, stating that her condition did not have any effect on her physical
or mental ability to perform work-related activities. Furthermore,
although Wright claimed intermittent back pain, examinations did not
reveal significant problems with her gait and the range of motion of
her back was within normal limits. Wright's treating neurologist,
Dr. Lightfoote, noted no neurological deficits and diagnostic tests
revealed no abnormalities. Wright herself maintained that her foot
pain improved with the use of orthopaedic shoes. We therefore find
substantial evidence in the record supporting the ALJ's conclusion
that Wright is capable of performing light work.

Wright asserts that the ALJ failed to give due weight to the opin-
ions of two other physicians, Dr. Garmon and Dr. Henderson. The
ALJ properly accorded great weight to Wright's treating physicians,
Drs. Dennis and Lightfoote, regarding their assessment of Wright's
physical limitations. See Coffman v. Bowen, 829 F.2d 514, 517 (4th
Cir. 1987). We first note that Dr. Garmon only examined Wright
once, and Dr. Henderson's opinion, as a chiropractor, cannot serve as
medical evidence. See 20 C.F.R. §§ 404.1513, 416.913 (1997). Fur-
thermore, although Drs. Garmon and Henderson treated Wright, the
ALJ was entitled to disregard their opinions in the face of persuasive
contradictory evidence. See Smith v. Schweiker , 795 F.2d 343, 345-46
(4th Cir. 1986).

Wright next alleges that the ALJ did not give proper weight to her
complaints of pain and did not properly assess her credibility. Once
medical evidence is produced supporting the existence of a condition

                    4
that could reasonably produce pain, the Commissioner must assess the
effect of pain on the claimant's residual functional capacity. See
Foster v. Heckler, 780 F.2d 1125, 1129 (4th Cir. 1986). Evidence of
a claimant's activities as affected by the pain is relevant to the sever-
ity of the impairment. See Craig v. Chater, 76 F.3d 585, 595 (4th Cir.
1996). An ALJ's assessment of a claimant's credibility regarding the
severity of pain is entitled to great weight when it is supported by the
record. See Shively v. Heckler, 739 F.2d 987, 989-90 (4th Cir. 1984).
The ALJ's report clearly demonstrates that he considered the opinion
of Wright's physicians, her medical history, her treatments and medi-
cations, and her own subjective claims regarding her pain. In fact, she
herself stated that her daily activities had not significantly changed
since the onset of her alleged disability. See Mickles v. Shalala, 29
F.3d 918, 921 (4th Cir. 1994). We therefore find no merit to Wright's
contention that the ALJ did not give proper consideration to her pain
and did not properly assess her credibility.

Similarly, we find Wright's contention that the ALJ failed to con-
sider the combination of her impairments without merit. As noted by
the magistrate judge, in this case the ALJ considered Wright's cancer,
surgery, chemotherapy, nausea and vomiting, skin rash, gait, com-
plaints of back and foot pain, diagnosis of bilateral pes planus defor-
mity and foot drop, her lumbar spine, brain scan, abdominal pain,
headaches, and evidence of motor deficiencies.

We accordingly affirm the magistrate judge's decision. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5